Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 1 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 2 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 3 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 4 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 5 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 6 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 7 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 8 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 9 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 10 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 11 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 12 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 13 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 14 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 15 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 16 of 17
Case 4:20-cv-01973 Document 1 Filed on 06/04/20 in TXSD Page 17 of 17




                                 PRAYER FOR RELIEF

 WHEREFORE Petitioner requests that the Court grant the following relief:

 a. Issue a Writ of Habeas Corpus on the ground that Petitioner's continued detention

    violates the Due Process Clause, and order Petitioner's immediate release;

 b. In the alternative, issue injunctive relief ordering Respondents to immediately release

    Petitioner, on the grounds that their continued detention violates the Due Process

    Clause;

 c. Issue a declaration that Respondents' continued detention of Petitioner violates the

    Due Process Clause;

 d. Grant any other and further relief that this Court may deem fit and proper.



                                                Respectfully Submitted:



                                               Mohamed Elsharnoby, Esq.
                                               Elsharnoby and Associates
                                               5252 Westchester Street, Suite 267
                                               Houston TX 77005




                                          16
